Citation Nr: 1545460	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-11 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service connected gastroesophageal reflux disease (GERD), migraine headaches, and posttraumatic stress disorder (PTSD).  

3.  Entitlement to a temporary total evaluation due to surgical or other treatment necessitating convalescence (septoplasty) for a service-connected disability.  

4.  Entitlement to service connection for carpal tunnel of the right hand.

5.  Entitlement to service connection for carpal tunnel of the left hand.

6.  Entitlement to a temporary total evaluation due to surgical or other treatment necessitating convalescence (right hand carpal tunnel surgery) for a service-connected disability.  


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to September 1999. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma. 

In a February 2014 Statement of the Case (SOC), the RO found that new and material evidence has been received to reopen the claim and considered it on the merits.  In any event, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In June 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in Muskogee, Oklahoma.  A transcript of this hearing has been associated with the claims file.

The Board notes, that in addition to the paper claims file, there are also Virtual VA and VBMS paperless files associated with the Veteran's claim.  The documents in the Virtual VA and VBMS paperless claims file are either duplicative in the paper file or irrelevant to the issue on appeal.  

The issues of entitlement to service connection for a sleep disorder, to include sleep apnea, a temporary total evaluation due to surgical or other treatment necessitating convalescence (septoplasty) due to a service-connected disability, service connection for carpal tunnel of the right hand, service connection for carpal tunnel of the left hand, and a temporary total evaluation due to surgical or other treatment necessitating convalescence (right hand carpal tunnel surgery) due to a service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a sleep disorder was denied in December 2009, which the Veteran did not timely appeal.  

2.  Evidence submitted since the December 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a sleep disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed December 2009 rating decision that denied service connection for a sleep disorder is final.  38 U.S.C.A. § 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. § 3.104(a), 20.302(a), 20.1103 (2015).

2.  Evidence received since the December 2009 rating decision that denied service connection for a sleep disorder is new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

As the Board's decision herein to grant the Veteran's petition to reopen the claim of entitlement to service connection for a sleep disorder constitutes a grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

New and Material Evidence to Reopen Claim

The Veteran is seeking to reopen her claim for service connection for a sleep disorder.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when she has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen her claim so that she could be provided with a medical nexus examination by VA."  

The RO initially denied the Veteran's claim for service connection for a sleep disorder in a December 2009 rating decision.  The RO considered the Veteran's service treatment records, outpatient treatment records from the Oklahoma VAMC and VA examination reports.  The RO determined that there was no evidence that the claimed condition exists.  Specifically, service treatment records did not show treatment for or a diagnosis of a sleep disorder and there was no medical evidence showing a current diagnosis of a sleep disorder.  Therefore, service connection for a sleep disorder was denied.  

The Veteran filed her current claim to reopen in January 2012.  Evidence received since the December 2009 rating decision consisted of Oklahoma VAMC medical records dated through April 2012 and private treatment records to include an August 2012 private medical opinion from Dr. J.Z.  In pertinent part, the August 2012 private opinion found that the Veteran had a sleep disorder that was related to PTSD.  

The Veteran also submitted statements and testified at a Board hearing.  In those statements and at the hearing, she described how her sleep disorder is secondary to PTSD and migraines.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
Thus, the Board finds that the evidence received since the December 2009 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the prior denial was on the basis that the Veteran was not treated for a sleep disorder in service and there was no current diagnosis for a sleep disorder that occurred in or was caused by active military service.  The newly submitted evidence, specifically the August 2012 private opinion indicates that the Veteran has a sleep disorder that is etiologically related to service.  This evidence is new as it was not before the RO at the time of prior final December 2009 denial and it is material as it is not redundant of evidence already in the record in December 2009, and relates to the unestablished fact of whether the Veteran has a sleep disorder that is related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a sleep disorder is reopened.  38 U.S.C.A. § 5108.




ORDER

New and material evidence having been received, the claim for service connection for a sleep disorder is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted private medical opinion is presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  Once the claim is reopened, however, the presumption no longer attaches.  The August 2012 private medical opinion is insufficient to substantiate the claim because the private physician did not provide a medical diagnosis for the Veteran's sleep disorder.  Meanwhile, a September 2011 sleep study showed no significant apnea or hypopnea.  The sleep study also provided that the Veteran's co-morbidities include anxiety, GERD, high cholesterol, migraines and provided a diagnosis of upper airway resistance syndrome with mild snoring, flow limitation and elevated spontaneous arousals and insomnia sleep onset associated with prolonged sleep latency.  A March 2012 private treatment record provided an assessment of unspecified insomnia and unspecified anxiety state.  

At the June 2014 Board hearing, the Veteran contended that her sleep impairments were actually caused by two separate and distinct sleep disorders.  Namely, the Veteran contends that she is unable to sleep due to her GERD, migraines, and recollections of military service.  The Veteran has also testified that she suffered a facial injury in service that caused a deviated septum.  Thus, the Veteran also contends that her septoplasty surgery was done to "open up the airway to relieve some of the pressure off the migraines and supposed to allow [her] to relax."  The Board notes that VA's duty to assist includes providing an examination where necessary.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79   (2006).  To date, however, the Veteran has not been provided with a VA examination to determine the nature and etiology of her sleep disorder. Thus, given the medical evidence of record, the Board finds that a remand is necessary in order for the Veteran to be scheduled for an appropriate in-person examination to determine the nature and etiology of her sleep disorder, to include sleep apnea.

With respect to the Veteran's claim for a temporary total evaluation due to surgical or other treatment necessitating convalescence for a service-connected disability, the Board notes that since adjudication of the Veteran's service connection claim for a sleep disorder will likely affect the adjudication of this claim, as such, these claims are inextricably intertwined.  Thus, adjudication of the Veteran's temporary total evaluation claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

The Board also notes that there may be pertinent, outstanding VA treatment records that would assist the Board in accurately determining the current severity and etiology of the Veteran's sleep disorder.  Updated VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Lastly, the record reflects that in an August 2015 rating decision, the RO denied entitlement to service connection for carpal tunnel of the right hand and carpal tunnel of the left hand, and entitlement to a temporary total evaluation due to surgical or other treatment necessitating convalescence (right hand carpal tunnel surgery) for a service-connected disability.  The Veteran filed a notice of disagreement with the determination in September 2015.  To date, no statement of the case has been issued.  Thus, these issues must be remanded to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1. 	Issue an appropriate SOC addressing the Veteran's claims of entitlement to service connection for carpal tunnel of the right hand and carpal tunnel of the left hand, and entitlement to a temporary total evaluation due to surgical or other treatment necessitating convalescence (right hand carpal tunnel surgery) for a service-connected disability.  The Veteran and her representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, she must submit a timely substantive appeal.  If she timely perfects an appeal in this matter, the case should be returned to the Board.

2.  The RO/AMC should obtain any treatment records from the Oklahoma VAMC since November 2013, the date of the most recent report of record.  Any attempts to obtain those records and responses received thereafter should be associated with the Veteran's claims file.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any sleep disorder, to include sleep apnea.  The claims file (including any relevant records in Virtual VA and VBMS), to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. The examiner is asked to address the following questions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a sleep disorder, to include sleep apnea, that is etiologically related to an incident of her military service?  The Veteran contends that she sustained facial injuries to include a deviated septum as the result of in-service physical abuse (hit in the face by her husband), motor vehicle accidents, and/or Kevlar equipment falling down her face hitting her nose, which caused breathing and sleeping problems necessitating a septoplasty.   

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a sleep disorder that was 
(i) caused by OR (ii) aggravated (permanently worsened beyond natural progression) by her service connected GERD, migraine headaches, and/or PTSD to include medications taken to treat these disorders.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

All opinions should be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


